t c memo united_states tax_court ralph e wesinger jr and catherine r wesinger petitioners v commissioner of internal revenue respondent docket nos filed date ps deducted losses sustained in their cattle- ranching and aircraft-rental operations r disallowed these deductions on the grounds that the ranching and rental activities were not engaged in for profit within the meaning of sec_183 i r c and also assessed accuracy-related_penalties under sec_6662 i r c held on the facts the cattle-ranching and aircraft-rental activities were not engaged in with a profit objective and ps are not entitled to deduct the losses therefrom held further ps failed to establish that they exercised reasonable care in deducting such losses and are thus liable for accuracy-related_penalties based on negligence r’s determinations are sustained steven j roth for petitioners andrew r moore and caroline tso chen for respondent - - memorandum findings_of_fact and opinion nims judge in these consolidated cases respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal income taxes for the taxable years through year deficiency penalty sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number respondent also disallowed schedule f deductions of dollar_figure for petitioners’ taxable_year thereby reducing the net_loss claimed for that year however respondent did not determine a deficiency for we consider facts with relation to other years to the extent we deem necessary to redetermine petitioners’ income_tax_liability for the years before the court see sec_6214 b after concessions the issues remaining for decision are whether petitioners’ cattle-ranching activities constituted activities not engaged in for profit within the meaning of sec_183 for the taxable years through whether petitioners’ rental of their personal aircraft constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 for the taxable years and - - whether petitioners are liable for sec_6662 a accuracy-related_penalties on account of negligence for the taxable years through unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations filed by the parties with accompanying exhibits are incorporated herein by this reference ralph eb and catherine r wesinger petitioners are married and resided in livermore california when they filed their petitions however because no evidence was presented as to mrs wesinger’s involvement in the ranching and rental operations our discussion of these activities will focus upon mr wesinger petitioner petitioner was born and raised in concord massachusetts he then attended the university of massachusetts for years and took courses in computer science and general liberal arts but he did not earn a degree shortly after leaving the university of massachusetts he was hired by digital equipment corporation digital petitioner remained with digital for approximately years and during that time worked as a computer systems q4e- specialist a layout designer for a chip set anda field service representative then in he left digital and started his own business scientific research management_corporation srmc in san jose california srmc was engaged in the building and servicing of custom computers by although srmc was begun without a formal business plan and with little capital the company’s annual gross_income had reached dollar_figure million in late and early petitioner purchased acres of unimproved land parcel in modoc county california for approximately dollar_figure he intended to raise cattle on the property and hoped in the future to change and slow down his fast-lane lifestyle prior to acquiring this land petitioner’s experience with farming operations consisted of helping out occasionally on two dairy farms near where he grew up and visiting a ranch in new zealand between five and seven times for to weeks per visit petitioner did not seek any professional assistance at the time he purchased parcel with regard to whether the land was suitable for cattle ranching petitioner also did not prepare a formal business plan detailing how a profit was to be made from the ranching operations his plan was to buy cows feed cows sell cows however due in part to lack of rainfall petitioner never grazed any cattle on parcel and he sold the land in june of for dollar_figure - - during his ownership of parcel in june of petitioner purchased an additional acres of unimproved land in modoc county parcel for approximately dollar_figure parcel was near but not contiguous with parcel as with parcel petitioner intended to raise cattle on parcel but he neither investigated the suitability of the land for grazing nor prepared any formal business plans for operation of the ranch prior to making the acquisition then in petitioner had fencing installed on parcel and purchased head of cattle from a neighbor however while the cattle were still in the possession of the seller petitioner hired a cowboy in june of to perform an informal grass survey when this survey indicated that the grasses on parcel would not support the cattle and before the animals were placed on the property petitioner resold the cattle to the seller at the same price petitioner also did not graze any cattle on his land in and a well was dug on the property during these years and in late petitioner began removal of sagebrush from the land in addition in november of a field inventory report from a united_states department of agriculture soil conservationist was obtained this report identified the soil types on the property and the potential plant communities for such soils but it did not indicate the number of cattle the land was capable of supporting in its current condition in petitioner placed cattle on his ranch for the first time grazing head animals were also placed on parcel in and when and head respectively were grazed with regard to other activity on the property petitioner dug an additional well in began ripping the land in for purposes of growing alfalfa and planted a 40-acre field of winter wheat in he also obtained additional field inventory reports in and the report recommended grazing no more than animals with the land in its current condition and all reports addressed the use of an irrigation system to facilitate increased grass crop and animal production as of early no alfalfa had been planted no winter wheat had been harvested and parcel was not yet irrigated through petitioner visited his ranch to times per year and stayed to days per visit he kept no separate books_and_records for his ranching operations but he recorded the checks and receipts relating to the ranch in a separate file on his personal computer he then gave this information each year to his accountant for use in preparing petitioners’ tax_return - also throughout the years in issue petitioner worked or more hours per week at srmc and received a salary for his services petitioner mrs wesinger was likewise employed by srmc during these years and was compensated for her work as the human resources manager however during the period following petitioner’s decision to embark upon a ranching venture srmc began experiencing business reverses an audit by the irs and a subsegquent bank audit disrupted the company’s operations and culminated in with the bank calling its outstanding loan to srmc of dollar_figure million srmc was forced to seek sources of short-- term credit and eventually paid the debt in meanwhile in petitioner began the process of changing srmc’s primary line_of_business from custom hardware to internet-related software several patents dealing with this software either have been issued to petitioner or are pending and petitioner expects the new technology to generate a profit in the future as of early srmc now known as nes was not making money yet another event affecting petitioners’ economic situation during the years at issue was a hurricane which damaged property they held in hawaii the damage occurred in late and necessitated that time be spent in hawaii during the following winter but the situation was largely resolved by the spring of --- - one further item bearing upon petitioners’ income and finances for the contested years was the rental of a personal aircraft petitioner owned a turbo dakota plane this aircraft was both flown by petitioner for his personal_use and rented to srmc for business use petitioner kept a handwritten log of flight times which indicated the number of hours flown and the purpose of the usage in and the years as to which respondent disallowed plane losses trips labeled business accounted for an approximate to percent of the total usage travel related to the ranch ranged between three-fourths and two- thirds of the total hours the remaining time was apparently devoted to other personal_use as no evidence was presented of rentals or attempts to rent to additional third parties petitioner charged srmc an hourly lease rate when the company utilized the plane for traveling to customer premises he set the price by calling local businesses that rent aircraft and inquiring what they charged for similar machines he then established a price consistent with the local market using this practice petitioner’s aircraft-rental operations reported losses in and profits were generated in and the overall financial impact of the circumstances related above is summarized in the following table the ranch losses deducted for through the years at issue totaled - dollar_figure the aircraft-rental losses deducted for the contested years and totaled dollar_figure year claimed gross ranch ranch aircraft adjusted_income from expenses profits rental gross ranch losses profits income losses dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure big_number big_number big_number big_number -big_number -big_number big_number big_number -big_number -big_number big_number big_number -26 big_number big_number big_number -big_number big_number -big_number big_number big_number --big_number big_number -big_number big_number big_number -big_number -158 big_number big_number big_number ' during these years the property taxes for the ranch were deducted by petitioners on schedule a of their form_1040 dollar_figure of the gross_income in consists of consulting fees paid to these are estimated petitioner for the planning and building of a ranch amounts because petitioners’ trial we must decide whether or not petitioners’ opinion cattle tax_return had not been filed at the time of ranching and aircraft rental were activities engaged in for profit within the meaning of sec_183 petitioners contend that their objective with respect to these ventures was at all times to make a profit and that the costs incurred were therefore properly deductible under sec_162 as ordinary and necessary expenses of carrying_on_a_trade_or_business conversely respondent argues that the requisite -- - profit objective was lacking hence according to respondent petitioners were not entitled to deduct losses sustained in the ranching and rental operations and are liable for the deficiencies determined by respondent we agree with respondent that on these facts petitioners failed to establish the mandatory profit objective evidentiary issue as a preliminary matter before addressing the substantive issues related to profit objective an evidentiary objection raised by respondent must be decided respondent filed a motion in limine to exclude the testimony of petitioners’ expert jonathan cosby a certified_public_accountant the court permitted petitioners to make an offer of proof and reserved ruling on the admissibility of the evidence rule of the federal rules of evidence which governs the admissibility of expert testimony reads as follows if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise here mr cosby’s testimony fails to meet this standard his statements were neither specialized in nature nor helpful to the court his in-court testimony consisted of broad generalizations eg neither absence of a business plan nor failure to consult with experts necessarily indicates lack of profit objective his written report largely restates facts already in the record and offers no independent research mr cosby has never been engaged in the business of cattle ranching and has not made any study of profitable cattle operations upon which to base his comparisons respondent’s motion in limine is granted statutory provisions and interpretation - for profit activity sec_183 states the following general_rule in the case of an activity engaged in by an individual if such activity 1s not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 then goes on to prescribe that if an activity is not engaged in for profit a taxpayer may take those deductions which would be allowable without regard to profit_motive eg certain interest and tax expenses furthermore if the activity is not engaged in for profit sec_183 permits the taxpayer to claim those deductions which would be allowable if the activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph in other words because deductions for expenses related to a not-for- profit activity are generally limited to the amount of gross -- income from that particular activity the practical effect of sec_183 is to preclude a taxpayer from deducting losses_incurred in such ventures an activity_not_engaged_in_for_profit is defined in sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade_or_business_expenses or under paragraph or of sec_212 expenses_incurred in the production_of_income see also sec_1_183-2 income_tax regs deductions are allowable under these sections only if a taxpayer’s primary purpose and intention in engaging in the activity is to make a profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer’s expectation of a profit need not be reasonable but he or she must possess an actual and honest objective of making a profit 94_tc_41 quoting 78_tc_642 affd without opinion 702_f2d_1205 d c cir conversely no deductions are allowable under sec_162 or sec_212 for activities which are carried on primarily as a sport hobby or for recreation sec_1_183-2 income_tax regs in determining the category into which a particular venture falls the taxpayer bears the burden of establishing the requisite profit objective keanini v commissioner supra pincite golanty v commissioner supra pincite however greater weight is accorded to objective facts and circumstances than to a taxpayer’s mere statement of intent see sec_1_183-2 income_tax regs a nonexclusive list of factors set forth in sec_1 b income_tax regs guides sec_183 analysis by indicating relevant facts and circumstances for consideration manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation application --- cattle ranching manner in which the taxpayer carries on the activity sec_1_183-2 income_tax regs provides that carrying on an activity in a businesslike manner may be indicative of profit objective the regulations further identify three practices consistent with businesslike operations maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to profitable businesses of the same nature and attempting changes in methods and techniques to improve profitability see id a fourth practice that of establishing a business plan is added by case law as likewise evidencing businesslike operations see sanders v commissioner tcmemo_1999_208 first with respect to books_and_records petitioner here did not maintain separate books for his ranch operations instead petitioner simply recorded the checks and receipts relating to the ranch in a separate file on his personal computer he then annually gave this information to his accountant for use in preparing petitioners’ tax_return this minimal record keeping however falls short of what has been identified by courts as signaling a bona_fide intent to profit for example in burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir the court explained the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner hence while a sophisticated accounting system is not necessary the usage of cost accounting technigues that at a minimum provide the entrepreneur with the information he requires to make informed business decisions is essential id the court reasoned that without such a basis for decisions affecting the enterprise the incidence of a profit in any given period would -- - be a wholly fortuitous result id given this standard the court in burger found the taxpayers’ annual posting to a ledger from bills and receipts accumulated throughout the year under headings for revenues and expenses to be insufficient see id the court declared the ledger inadequate for any meaningful cost analysis in part because it failed to allocate costs and overhead among the animals of the taxpayers’ dog-breeding operations see id as a result of this failure the taxpayers’ records did not provide enough information for even determining what the break-even point might be for dog sale purposes see id the annual posting was also fatal to the taxpayers’ contentions because it precluded frequent monitoring of costs and profitability see id similar focus on maintaining records useful in making business decisions is found in dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir in that case the taxpayers kept invoices and receipts for their horse-breeding business and maintained an itemized list of expenses see id nonetheless the court noted that petitioners did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for their horse-breeding activity id this lack of -- - detail keeping only the minimum records necessary to prepare tax returns was considered by the court to be an indication that the activity was not carried on for profit see id moreover even in golanty v commissioner t c pincite where the taxpayer kept a separate ledger on a monthly basis for her horse-breeding enterprise the court stated that there has been no showing that books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation the court labeled these records merely the trappings of a business because the taxpayer failed to show that she used them to improve the operation of the enterprise id petitioner here like the taxpayers in burger dodge and golanty appears to have kept the minimum records necessary to prepare his tax returns as indicated above simply maintaining lists or files of expenses and receipts without any further cost accounting or analysis carries little weight in establishing a profit objective second as regards similarity with comparable businesses neither petitioner nor respondent has offered any evidence as to how profitable cattle ranches are run however it seems unlikely that entrepreneurs seriously intending to profit from a ranching venture would allow land allegedly purchased for that purpose to sit unused for years before first placing cattle on the property third concerning attempts to improve profitability through changes in methods and techniques petitioner’s efforts in this area for the years in issue can again only be termed minimal fencing was installed in two wells were added to the property between and sagebrush removal was begun in late yet was the first year any cattle were grazed spreading a small number of improvements over the 7-year period of ranch land ownership from to cannot overcome petitioner’s failure to abandon more expeditiously the provenly unprofitable technique of grazing no cattle fourth regarding a business plan petitioner is correct in asserting that lack of a formal written business plan is not determinative of lack of profit objective see sanders v commissioner tcmemo_1999_208 nonetheless some indication of a plan for success e profitability should be given id petitioner’s situation and buy cows feed cows sell cows testimony here seem analogous to that in sanders where the court stated given the substantial but expected costs associated with the schedule f activity we need more than petitioner’s representation that he could make money if he sold enough horses at high enough prices to conclude that petitioner had a plan to -- - make a profit id petitioner here testified without any supporting data that he would need to sell approximately cows to make a profit but in none of the years at issue did he ever attempt to place animals on his property it is therefore doubtful that petitioner had any plan to profit in those years thus based on the above considerations petitioner’s cattle ranch does not appear to have been operated in a businesslike manner this factor fails to indicate a profit objective the expertise of the taxpayer or his advisors sec_1_183-2 income_tax regs reads preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices case law further explains that while a formal market study is not required a basic investigation of the factors that would affect profit is burger v commissioner tcmemo_1985_523 see also 72_tc_659 underwood v commissioner tcmemo_1989_625 moreover in considering this factor courts have made clear that the focus is upon expertise and preparation with regard to the economic aspects of the particular business and failure to possess or obtain expertise in this area will not be excused by study of other aspects of the enterprise or by general business acumen see eg golanty v commissioner t c pincite sanders v commissioner supra dodge v commissioner supra underwood v commissioner supra burger v commissioner supra for instance in golanty v commissioner supra pincite the court recognized that the taxpayer was an intelligent person who had acquired a good deal of knowledge about horses and their breeding nonetheless the court emphasized that because the taxpayer never consulted any books nor any person who gave her advice regarding the business side of the operation she failed to show that she sought or acquired the expertise that would enable her to turn the horse-breeding operation into a profitable business id similarly the court in burger v commissioner supra first observed that the taxpayers there read numerous books and periodicals pertaining to the breeding of dogs and consulted with individuals whom petitioners considered to be expert in the field again however the court found these activities not indicative of a profit objective because the taxpayers undertook the venture without consulting with any experts on the business end of the activity and with no concept of what their ultimate costs might be how they might operate at the greatest cost efficiency how much revenues they could expect or what risks could impair the generation of revenues id - - cases following burger are replete with analogous statements in underwood v commissioner supra the taxpayers were successful in business and experienced investors but despite this business background failed to adequately investigate their new venture before embarking the court in dodge _v commissioner tcmemo_1998_89 likewise opined with regard to a taxpayer admittedly expert and knowledgeable about horses significantly petitioners did not seek professional or economic advice on the economic aspects of horse breeding a nearly identical emphasis is seen in sanders v commissioner supra while petitioner received free and paid advice from individuals he considered ‘experts’ in the cutting horse industry the advice did not focus on the economic aspects of the activity viewing the present matter in light of these judicial pronouncements petitioner here is similarly bereft of the requisite economic expertise he had no previous experience with the cattle-ranching business no advice with regard to the economic side of the venture was ever sought prior to or during the years at issue furthermore even attempts to gain expertise regarding the operational side of a cattle ranch were both tardy and minimal petitioner did not ask a cowboy for an informal opinion on whether the land had sufficient grass for cattle until june of he did not obtain a professional analysis of the - soil on his property or its suitability for ranching until november of he also did not receive any estimate of the number of cattle his ranch could support which turned out to be only until this scenario of holding ranch land for years without even determining whether it could economically or physically support a profitable operation is hardly consistent with a profit objective the time and effort expended by the taxpayer in carrying on the activity sec_1_183-2 income_tax regs specifies that devoting much personal time to an activity as well as withdrawal from another occupation in order to devote such time may be evidence of a profit objective although the regulations do not define the term much cases offer some guidance as to gualifying quantities ina large percentage of decisions where time spent was found to be probative of intent to profit the taxpayers were devoting more than hours to the enterprise on a weekly basis see eg engdahl v commissioner supra pincite taxpayers spending an average of to hours per week on horse-breeding venture dodge v commissioner supra husband and wife combining for approximately hours per week spent working on horse farm mcguire v commissioner tcmemo_1992_ taxpayer spending more than hours per week on cattle business haladay v commissioner tcmemo_1990_45 husband and wife combining for more than hours per week spent working -- - on farm activities hllis v commissioner tcmemo_1984_50 taxpayer spending to hours per week engaged in care and training of his horses also even where lesser amounts have been validated as evidence of profit objective the expenditures have typically been regular and consistent see eg givens v commissioner tcmemo_1989_529 taxpayer spent to hours daily on weekdays doing farm chores and more time on weekends christensen v commissioner tcmemo_1988_484 taxpayer worked consecutive days at another occupation during which time he usually spent several evening hours on his challenged activities then worked consecutive days of at least hours each on his challenged venture here in contrast petitioner testified to going to the ranch only to times a year during the years at issue and spending to days per visit no evidence was presented as to the hours of labor expended while there furthermore while limited time spent may be excused where a taxpayer employs competent personnel to carry on the activity sec_1_183-2 income_tax regs petitioner offered no record of having hired anyone to run his ranching operations thus the time and effort devoted by petitioner amounted on average to visiting approximately once or twice a month for the equivalent of a long weekend on these facts petitioner’s level of involvement would appear to be more akin to a hobby than a business - - expectation that assets used in activity may appreciate in value sec_1_183-2 income_tax regs identifies asset appreciation as potentially relevant to the profit analysis however in the case of farm property the standard for determining if such appreciation may be considered differs depending on whether land is held primarily for appreciation or primarily for farming see eg engdahl v commissioner t c pincite n hoyle v commissioner tcmemo_1994_592 bllis v commissioner supra if land is held primarily to profit from the increase in value the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land such that the farming activity reduces the net cost of carrying the land sec_1_183-1 income_tax regs conversely if asset appreciation is merely collateral to a primary purpose of farming courts have permitted unrealized_appreciation to be considered as part of an overall intent to profit from the property irrespective of the amount of income from farming see eg engdahl v commissioner supra pincite n hoyle v commissioner supra ellis v commissioner supra in the present matter the same result is obtained regardless of whether petitioner’s ranch land was held primarily -- - for appreciation or for farming if appreciation was the dominant motive the activities cannot be considered together because income from ranching did not exceed deductions for the through years at issue the ranch generated dollar_figure in gross_income as deductions directly attributable to ranch operations exceeded this figure in all years ranching did not reduce the net cost of carrying the land likewise even if farming was the primary objective a claimed expectation of appreciation cannot help petitioners because no appraisal or value of the ranch was offered as evidence it is impossible to determine the extent to which losses may have been offset by such appreciation furthermore even if we were to accept petitioner’s uncorroborated estimate of a to percent area-wide increase in value the resulting amount would be insufficient to establish a legitimate expectation to profit from the property since the losses through total dollar_figure they exceed the original purchase_price of dollar_figure for parcel petitioner would have needed to expect more than a percent appreciation to recoup his losses the success of the taxpayer in carrying on other similar or dissimilar activities as stated in sec_1_183-2 income_tax regs the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present - - activity for profit here petitioner previously started a computer service business srmc and brought it to the point of achieving over dollar_figure million in gross_income however given the marked differences between petitioner’s history at srmc and his ranching venture general business acumen carries little probative weight on these facts prior to forming srmc petitioner had gained experience with computer systems through his previous employment at digital equipment corporation prior to purchasing his land petitioner had virtually no experience with cattle ranching in addition to create a profitable enterprise through full-time efforts is one thing to dabble several days a month is quite another moreover srmc has now gone from profitable to unprofitable during petitioner’s tenure based on these differences an observation by the court in haladay v commissioner tcmemo_1990_45 would seem equally appropriate here the wholesale sporting goods business is sufficiently dissimilar from farming that even if raymond’s midway business had been a consistently profitable one a conclusion that the farming activity should have been equally profitable would not be warranted the admonition by the court in dodge v commissioner tcmemo_1998_89 that the taxpayers there did not show that their acquired_business expertise was - - used in the horse activity is likewise warranted petitioner’s experiences in the high-tech arena simply did not translate meaningfully into his cattle-ranching operations the taxpayer’s history of income or losses with respect to the activity according to sec_1_183-2 income_tax regs losses that continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status may be indicative of a lack of profit objective exceptions exist for losses due to customary business risks or reverses and unforeseen or fortuitous circumstances which are beyond the control of the taxpayer id here it is undisputed that petitioner’s ranch has never generated a profit in the years from their first land purchase in through losses were incurred in each of the years at issue moreover the profit petitioners claim for is attributable to a dollar_figure consulting fee paid to petitioner by a neighbor for help in planning and building a ranch the cattle operations themselves continued to show a loss even in although no evidence was presented as to the customary startup_period for a cattle ranch or years would seem excessive petitioner however asserts that his losses should nonetheless be excused as attributable to unforeseen circumstances and casualties he points to a hurricane damaging other_property held in hawaii the calling of a bank loan with -- p7 - respect to the srmc business and drought conditions in the area of the ranch as responsible for his continued losses we disagree that these circumstances are sufficient to justify the lengthy period of losses at issue the hurricane and the srmc misfortunes are only tangentially related to the ranching enterprise in addition the hurricane damage was resolved within a relatively short_period impacting only the winter of so cannot explain the many years of losses as to srmc’s reverses since petitioner’s level of involvement in ranch affairs prior to the corporate problems does not appear to differ significantly from his subsequent activities the srmc hardships are a less than convincing reason for losses at the ranch the alleged drought too falls short of offering a legitimate excuse petitioner testified that he learned of the dry conditions after he bought parcel in so the lack of rainfall was hardly unforeseen when parcel was purchased in prior to the years at issue petitioner should have been aware of the need to plan for such conditions if he truly intended to make a profit from his property as of early an irrigation system was still not in place on the property - - the amount of occasional profits if any which are earned as indicated above petitioner has earned no profits from his cattle-ranching operations apart from the consulting fee so this factor does little to substantiate his intent the financial status of the taxpayer sec_1_183-2 income_tax regs explains this factor as follows substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit here at the time petitioner purchased both parcel and parcel he had adjusted_gross_income of over dollar_figure his income remained above the six- figure mark through given this significant level of income it would not be unreasonable to conclude that making a profit was not petitioner’s primary concern when he began his cattle-ranching venture the fact that petitioner has continued his operations despite his decrease in income could offer support for a contrary view but his failure to make significant changes to increase profitability belies this notion at least with respect to the years in issue elements of personal pleasure or recreation underlying this final factor is the premise that the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved on the other hand a - - profit motivation may be indicated where an activity lacks any appeal other than profit sec_1 b income_tax regs in the case of a ranching endeavor such as petitioner’s however this consideration does not weigh strongly either for or against intent to profit aspects of potential enjoyment coexist with aspects of demanding labor as observed by the court in barter v commissioner tcmemo_1991_124 affd without published opinion 980_f2d_736 9th cir while we agree with petitioner fixing fences and dragging roads is not in and of itself pleasurable petitioner did glean some pleasure from the ranch and petitioner received the personal gain of building and maintaining what was to be his retirement home similarly petitioner here engaged in toilsome work such as ripping soil for planting but he also testified that he embarked upon cattle ranching in part because he desired to slow down his lifestyle hence despite the presence of difficult tasks a personal motive was an instigator for the venture as a result this factor does little to either advance or detract from petitioner’s position in summary the circumstances of these cases when considered within the framework of the nine factors above indicate that petitioner did not possess the requisite intent to profit from his cattle-ranching operations petitioners therefore are subject_to the restrictions set forth in sec_183 and improperly deducted losses -- - application - aircraft rental turning then to whether petitioner intended to make a profit through the rental of his personal aircraft analysis of the surrounding circumstances again establishes that he did not although the parties presented far less evidence and argumentation on this issue than with respect to the ranch those of the nine factors to which the record does speak fail to paint the picture of a profit-driven enterprise first regarding businesslike manner petitioner did not testify to maintaining books_and_records for his rental operations that would allow either for regular and meaningful evaluation of the enterprise’s financial health or for the making of informed business decisions on the contrary the only business decision addressed by the parties at trial or on brief appears to have been made in a strikingly unbusinesslike manner petitioner set the rate he charged for use of his aircraft by calling other businesses inquiring what they charged and establishing a comparable fee he seems to have undertaken no analysis whatsoever of his own expenses his probable balance of rental versus personal_use or his likely break-even point it is doubtful that most serious entrepreneurs would simply charge what competitors charge without ever calculating whether their --- - business could stay afloat at that price level as was the case with the cattle ranch turning a profit while employing such techniques would best be characterized as merely fortuitous next as to expertise there again appears to have been no basic investigation of the economic aspects of the business there also was no evidence that petitioner had any experience in the rental of airplanes furthermore the time and effort expended by petitioner on his rental business was negligible no advertising or marketing was undertaken the plane was rented only to petitioner’s own business srmc moreover between and percent of the plane’s total usage for the years as to which losses were disallowed was by petitioner for traveling to and from his ranch with such a comparatively small amount of time available for rental a bona_fide intention to profit seems rather far- fetched in addition no appreciation could have been expected because vehicles including aircraft typically depreciate rather than increase in value the only factors weighing to any significant degree in favor of a profit_motive are those addressing history of losses and occasional profits losses were reported in and but petitioner’s aircraft-rental operations earned a profit in and such profits could be - - indicative of the requisite intent nonetheless because of the complete absence of evidence to show that the profits resulted from any conscious efforts or calculation on the part of petitioner the apparent fortuitous nature of the positive returns is not overcome the financial status factor is likewise not supportive of petitioner’s claims adjusted_gross_income from other sources totaled over dollar_figure in both of the years for which losses were disallowed petitioner could afford and benefit taxwise from the loss finally it is unlikely that petitioner owned maintained and flew a personal aircraft without finding some pleasure in the activity also the much greater percentage of time that the aircraft was devoted to personal rather than business use given that the ranch failed to qualify as a business indicates that personal motives predominated over profit motives thus as with the cattle-ranching enterprise sec_183 precludes petitioners from deducting losses related to the aircraft-rental business respondent’s determinations of deficiencies are therefore sustained as to both activities penalty issue the final issue we must decide is whether petitioners are liable as respondent contends for accuracy-related_penalties based on negligence sec_6662 and b imposes an - - accuracy-related_penalty in the amount of percent of any underpayment that is attributable to negligence or disregard of rules or regulations negligence is defined in sec_6662 c as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard sec_1_6662-3 income_tax regs further explains negligence is strongly indicated where--- a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances case law similarly states that negligence is the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances sanders v commissioner tcmemo_1999_208 see also 85_tc_934 the taxpayer bears the burden of establishing that he or she was not negligent had reasonable_cause for the underpayment and acted in good_faith see sec_6664 neely v commissioner supra pincite sanders v commissioner supra here petitioners do not aver any specific facts to rebut respondent’s finding of negligence other than that the amounts reported were uncontested this assertion fails to meet petitioners’ burden of showing that the treatment of these - - amounts was reasonable and in good_faith deducting over dollar_figure without further investigation would also appear to fall short of the prudence standard accordingly respondent’s determination of sec_6662 penalties is sustained to reflect the foregoing decisions will be entered under rule
